Citation Nr: 1602140	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1986 to October 1986 and from December 1990 to May 1991.  According to his DD Forms 214, these periods of service were honorable.  He also had other periods of service with the National Guard which were under conditions other than honorable. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston. 

The Veteran requested a hearing before the Board in his VA Form 9.  Although the hearing was scheduled for April 2015 and a February 2015 letter to the Veteran informed him of the date and time of the hearing, in a statement received in March 2015, the Veteran indicated that he wished to cancel the hearing.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.

The Board remanded the claim in June 2015 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral knee disorder is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The duty to notify initially was satisfied by way of a letter the RO sent to the Veteran in October 2006.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  

Pursuant to the June 2015 Remand directives, he was provided a VA knee examination in October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Arthritis is a chronic diseases listed under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be a chronic disease, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Bilateral Knee Disorder

The Veteran claims that he is entitled to service connection for a bilateral knee disability because it was incurred in service.  He has indicated that he injured his knees in service in January or February 1991 when he was dismounting ammunition from a Bradley Tank and one round was dropped and exploded.  He stated that two soldiers were thrown in to him as a result of the explosion, and the impact was absorbed in his knees.  

The Board finds that symptoms of right and left knee disabilities were not chronic in service and were not continuous after service separation.  He submitted statements from two fellow service members, L.T. and R.G., who indicated that they witnessed the Veteran become injured as ammunition was unloaded from a Bradley BFV in 1991.  The letters do not specify the nature of the Veteran's injury.  

The lay and medical evidence of record shows that symptoms of right and left knee disabilities did not manifest to a compensable degree within one year of separation from service.  The service treatment records do not show treatment for a bilateral knee injury in February 1991.  Rather, in an April 1991 Report of Medical History, the Veteran reported that he was in "good health" and expressly denied any swollen or painful joints, to include any trick or locked knees.  A clinical evaluation that same month was normal and did not reveal any knee condition.  

The first medical record showing treatment for the knees is an August 2007 VA x-ray showing mild osteoarthrosis of the right knee, and no significant findings of the left knee.  An MRI that same month showed medial and lateral meniscus tears and a partial ACL tear in the right knee.  No internal derangement was found in the left knee.  In August 2008, he reported bilateral knee pain for three to four years following an incident in service in which he was carrying boxes of ammo and was knocked to the ground by an explosion.  A VA treatment note of July 2009 shows that he complained of bilateral knee pain for the past 18 years, with no specific injury.  The diagnosis was osteoarthritis of the right knee and normal left knee.  He complained of chronic knee pain in April 2010, and reported an old partial ACL injury to the right knee.  VA treatment records reflect that the Veteran complained of off and on knee pain in July 2012.

The Board remanded the claim in June 2015 to obtain additional medical treatment records and provide the Veteran with a VA examination and opinion.  The October 2015 VA examiner opined that the bilateral knee condition is less likely than not related to the incident in service.  The rationale was that "there is nothing that can really be seen objectively on gross physical exam or repeated radiologic exam to suggest that he has any actual residual findings of said traumatic event wherein two other soldiers were thrown against him to account for the complaint of bilateral knee pain."  

The Board finds that the current bilateral knee disorder is not related to service.  As noted, the Veteran had no signs or symptoms related to his knees in service, and did not report any knee problems at separation.  The first treatment for knee pain in the record is in 2007, over 15 years after separation.  As to a nexus between service and the current condition, the October 2015 VA examiner opined that current condition is relatively mild and not consistent with the injury described by the Veteran.  The Board finds that the October 2015 VA examination is highly probative medical evidence.  The VA examiner was informed of the relevant evidence, relied on accurate facts, and gave a fully articulated opinion that was supported by sound reasoning.  

Although, as noted, several treatment providers have reported that the Veteran told them that he has had continuous knee pain ever since he injured his knees in service, there is no indication that those medical providers based their premises on anything other than the Veteran's uncorroborated statements.  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  

The only evidence linking the knee disability to service is the Veteran's own testimony.  In this regard, laypersons are competent to report symptoms such as pain, limping, or limitations to physical activity.  See Layno, 6 Vet. App. 465, 470.  However, laypersons are not competent to medically relate the bilateral knee arthritis to service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated that he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinions as to the etiology of the condition are not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee condition is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


